225 S.W.3d 230 (2006)
The STATE of Texas for the Best Interest and Protection of E.C., III.
No. 08-05-00408-CV.
Court of Appeals of Texas, El Paso.
January 19, 2006.
*231 Jaime E. Esparza, Dist. Atty., El Paso, for The State of Texas.
Joe A. Spencer, Jr., El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

CORRECTED OPINION
DAVID WELLINGTON CHEW, Justice.
This is an appeal from court-ordered mental health services under the Texas Health and Safety Code. See TEX.HEALTH & SAFETY CODE ANN. 574.070 (Vernon 2003). The trial court signed the Order for Transfer of Consumer and Services of the El Paso Psychiatric Center on September 30, 2005. On December 27, 2005, the State filed a notice of appeal. Subsequent to filing the notice of appeal, the State filed a motion to dismiss. See TEX.R.APP.P. 42.1. Because the State has complied with the requirements for voluntary dismissal, the motion is granted. See TEX.R.APP.P. 42.1(a)(1). Accordingly, we dismiss the appeal.